Citation Nr: 1040007	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  04-22 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1983 to 
January 1991.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In connection with this appeal the Veteran testified at a hearing 
before the undersigned Veterans Law Judge at the RO in October 
2006.  A transcript of the hearing is associated with the claims 
file.  

This case was most recently before the Board in March 2010, at 
which time it was remanded for additional development.  The case 
has now been returned to the Board for further appellate action.


REMAND

The Board finds that additional development is required before 
the Veteran's claim of entitlement to service connection for a 
psychiatric disability is decided.

In the March 2010 remand, the Board directed that attempts should 
be made to obtain the Veteran's service personnel records (SPRs) 
prior to affording her a VA examination.  A review of the record 
shows that there were no documented attempts made to obtain the 
Veteran's SPRs.  Therefore, the Board finds that the development 
conducted in this case does not adequately comply with the 
directives of the March 2010 remand.  The United States Court of 
Appeals for Veterans Claims (Court) has held that RO compliance 
with a remand is not discretionary, and failure to comply with 
the terms of a remand necessitates another remand for corrective 
action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, attempts to obtain the Veteran's SPRs should be made.  
If they are not available, a formal finding of unavailability 
should be made.  Then, the Veteran's complete file should be 
forwarded to the July 2010 VA examiner for a complete review.  
The examiner should be asked to provide an addendum opinion based 
on the review of the file.

Also, the Board notes that further development is in order to 
comply with the notice requirements of 38 U.S.C.A. § 5103 (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.159 (2009).  

Finally, the Board notes that during the pendency of these 
claims, 38 C.F.R. § 3.310 was amended, effective October 10, 
2006.  The amendments to this section are not liberalizing.  
Therefore, the originating agency should apply the former version 
of the regulation.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should provide the 
Veteran and her representative with notice 
in compliance with 38 U.S.C.A. § 5103 (a) 
and 38 C.F.R. § 3.159 (b), to include 
notice that addresses service connection 
on a secondary basis, see 38 C.F.R. 
§ 3.310 (2006).

2.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include 
current VA Medical Center mental health 
treatment records.  If it is unable to 
obtain any such evidence, it should so 
inform the Veteran and her representative 
and request them to submit the outstanding 
evidence.

3.	The RO or the AMC should attempt to obtain 
the Veteran's SPRs.  All attempts to 
obtain these records should be documented 
in the claims file.  If it is unable to 
obtain these records, the RO or the AMC 
should make a formal finding of 
unavailability and place it in the claims 
file.

4.	Then, the Veteran's complete claims file 
should be forwarded to the VA examiner who 
performed the July 2010 VA examination for 
a complete review of the claims file and 
an addendum opinion.

Based on a review of the record, the 
examiner should provide an addendum 
opinion with respect to each acquired 
psychiatric disorder present during the 
period of this claim, to include 
depression, as to whether there is a 50 
percent or better probability that the 
disability is etiologically related to the 
Veteran's active service, to include her 
complaints of depression in active 
service, or was caused or chronically 
worsened by the Veteran's service-
connected residuals of fibroid cysts of 
the uterus and bilateral ovarian cysts.

The rationale for all opinions expressed 
must be provided.

If the July 2010 VA examiner is not 
available, the claims file should be 
provided to and reviewed in its entirety 
by another psychiatrist or psychologist 
who should provide the required opinions 
with the supporting rationale.  Another VA 
examination of the Veteran should only be 
performed if deemed necessary by the 
person providing the opinions.

5.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

6.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for a 
psychiatric disability based on a de novo 
review of the record.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be furnished 
to the Veteran and her representative and 
they should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until she is otherwise notified, 
but she may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  


							(CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


